UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7667



RON TEARIA NICHOLAS,

                                            Plaintiff - Appellant,


          versus


JONATHAN E. OZMINT, Director, South Carolina
Department of Corrections; SERGEANT PARKER,
Kirkland Correctional Institution; LIEUTENANT
WILBERT    MCGRAW,   Kirkland    Correctional
Institution,

                                           Defendants - Appellees,

          and


THOMAS, Kirkland Correctional Institution Food
Service Supervisor; MUTAHHIR SABREE, Muslim
Chaplain     for    Kirkland     Correctional
Institution,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:05-cv-03472-RBH)


Submitted:      March 28, 2007             Decided:   July 11, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ron Tearia Nicholas, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Ron Tearia Nicholas appeals the district court’s order

accepting the recommendation of the magistrate judge denying his

motion for a preliminary injunction.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.     Nicholas v. Ozmint, No.

8:05-cv-03472-RBH (D.S.C. Sept. 20, 2006).     We deny Nicholas’s

motion for production of documents and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -